TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 22, 2015



                                       NO. 03-14-00231-CV


                              Stephanie Hoskins Brown, Appellant

                                                  v.

                Chief Wayne Nero, Paul E. Brandenburg, Elizabeth Jones and
                            The City of Georgetown, Appellees




        APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                        OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on March 28, 2014. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

portion of the court’s order granting the appellees’ plea to the jurisdiction on appellant’s request

for reinstatement with back pay and benefits. However, the Court holds that there was reversible

error in the trial court’s order in all other respects. Therefore, the Court affirms the portion of the

trial court’s order granting the appellees’ plea to the jurisdiction on appellant’s request for

reinstatement with back pay and benefits, reverses the trial court’s order in all other respects, and

remands the case to the trial court for further proceedings consistent with the Court’s opinion.

The appellees shall pay all costs relating to this appeal, both in this Court and the court below.